DETAILED ACTION
This communication is a Notice of Allowance in response arguments and a terminal disclaimer filed 07/28/2021. Before this action, the claims stood rejected for nonstatutory double patenting.

Response to arguments
Applicant's arguments filed 07/28/2021 have been fully considered and are persuasive. The nonstatutory double patenting rejections have been withdrawn in light of the terminal disclaimer.


Reasons for Allowance
Claims 1-2 are allowable over the prior art. The Examiner’s reasons were set forth in the Office action dated 04/29/2021.

Claims 1-2 recite patent eligible subject matter. The Examiner’s reasons were set forth in the Office action dated 04/29/2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299. The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626